t c summary opinion united_states tax_court armando vega petitioner v commissioner of internal revenue respondent docket no 1434-01s filed date armando vega pro_se susan smith canavello for respondent powell special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - federal_income_tax and an addition_to_tax under sec_6651 of dollar_figure and dollar_figure respectively the issues are whether a distribution from a retirement_plan of dollar_figure is includable in petitioner’s gross_income for the taxable_year whether petitioner failed to report interest_income of dollar_figure for and whether petitioner is liable for the addition_to_tax under sec_6651 for the taxable_year ’ petitioner resided in baton rouge louisiana at the time the petition was filed the facts may be summarized as follows in date petitioner received a distribution from a retirement_plan of dollar_figure some time prior to this petitioner had opened a individual_retirement_account ira and a cash management account cma with merrill lynch the distribution from the retirement_plan was deposited into the cma petitioner believed that he had instructed his broker at merrill lynch to put the distribution on his federal_income_tax return petitioner reported taxable_income of dollar_figure from a teacher’s retirement_system respondent concedes that petitioner overstated this income by dollar_figure in the notice_of_deficiency respondent determined that the addition_to_tax for late filing under sec_6651 wa sec_15 percent of the amount of tax required to be shown on the return respondent concedes that the correct percentage i sec_5 percent the precise nature of this retirement_plan is not contained in the record the parties agree however that the plan is some type of a deferred income retirement program similar to a sec_401 plan the amount of the distribution was dollar_figure respondent agrees that only dollar_figure was taxable into the ira a statement from merrill lynch for the period ending date however clearly shows that the distribution had been deposited into the cma during petitioner had a savings account with hibernia national bank that account generated interest_income of dollar_figure that petitioner did not withdraw during the year petitioner obtained extensions of time within which to file his federal_income_tax return to date he did not file his return until date petitioner did not report income from the distribution from the retirement_plan or the dollar_figure interest_income from hibernia national bank respondent determined that dollar_figure of the retirement_plan distribution and the dollar_figure interest_income are includable in gross_income respondent also imposed an addition_to_tax under sec_6651 for not timely filing the tax_return discussion retirement_plan distribution the taxable_portion of a distribution from a retirement_plan under sec_401 is generally taxable in the year of receipt see sec_402 sec_402 a and c however provides the facts concerning the retirement_plan distribution and the unreported interest are not in dispute and sec_7491 concerning the burden_of_proof with respect to factual issues is not pertinent to the resolution of these issues - - a general_rule --if-- any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to him the employee transfers any portion of the property he receives in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid c transfer must be made within days of receipt --- subparagraph a shall not apply to any transfer of a distribution made after the 60th day following the day on which the employee received the property distributed the distribution from the retirement_plan was received by petitioner on or about date petitioner did not deposit the funds into an ira rather the funds were deposited into a cma accordingly the exemption of the distribution from gross_income contained in sec_402 a does not apply petitioner’s argument seems based on an overly expansive reading of our opinion in 93_tc_114 wood involved a distribution from a profit-sharing_plan where the taxpayer established an ira within the 60-day period and transferred the distribution to a trustee because of a bookkeeping error by the trustee of the ira a portion of the distribution was not credited to the ira account within the day period this court held that the bookkeeping error did not preclude the rollover however in 105_tc_29 we noted that where the requirements of a statute relate to the substance or essence of the statute they must be rigidly observed on the other hand if the requirements are procedural or directory in that they do not go to the essence of the thing to be done but rather are given with a view to the orderly conduct of business they may be fulfilled by substantial compliance citations omitted see also 110_tc_1 reese v commissioner tcmemo_1997_346 orgera v commissioner tcmemo_1995_575 there was no substantial compliance here while petitioner maintained an ira with merrill lynch the distribution was not transferred to that account and the monthly statement clearly shows that this was the fact this was not a bookkeeping error on the part of merrill lynch furthermore even if there were an error that error quickly could have been remedied by petitioner when he received the monthly statement for either october or november petitioner however did not make any effort to remedy the alleged error we sustain respondent’s determination unreported interest_income petitioner did not report dollar_figure that was credited to his savings account by hibernia national bank during as we understand petitioner contends that since the money was not actually withdrawn by him it was not taxable sec_1 -- - a income_tax regs provides inter alia income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions there were no restrictions on petitioner’s ability to withdraw these funds and we sustain respondent’s determination failure_to_file timely return sec_6651 provides for an addition_to_tax where a return is not timely filed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition_to_tax is percent of the amount of the correct_tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof not exceeding percent in the aggregate sec_6651 petitioner’s return was filed date respondent initially determined that petitioner’s return was due_date but now concedes that the return was due_date and that the maximum addition_to_tax sec_5 percent petitioner does not dispute that the return was late and offered no evidence or argument with respect to whether the failure to timely file was due to - j- reasonable_cause and not due to willful neglect we sustain respondent’s determination as modified by the concession as to when the return was due reviewed and adopted as the report of the small_tax_case division decision will be entered under rule sec_7491 provides that respondent has the burden of production for the addition_to_tax that burden is satisfied when respondent shows that the return was not timely filed it does not include establishing that there was not reasonable_cause see 116_tc_438
